DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on June 29, 2021 in which claims 1-4, 7, 9-12, and 17-20 are presented for further examination.
Terminal Disclaimer
3.	The terminal disclaimer filed on 6/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date 10,394,812 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
4.	The reasons for allowance were presented in the previous office action. These features in conjunction with all other limitations of the dependents and independent claims render claims 1-4, 7, 9-12, and 17-20 allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158